Citation Nr: 0800240	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  99-10 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for arthritis of the knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
December 1958.

This appeal comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA), Regional Offices (ROs), located in New Orleans, 
Louisiana, and St. Louis, Missouri.

The Board remanded the instant claim in November 2000 and 
December 2003.  In a June 2005 decision, the Board granted 
service connection for peripheral neuropathy of the lower 
extremities and denied claims of entitlement to service 
connection for arthritis of the hips, knees, ankles and feet; 
as well as a claim for bronchitis.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a November 2006 order, the 
Court granted the parties' Joint Motion for Remand.  In the 
Joint Motion, it was noted that the veteran was pursuing only 
the issue of entitlement to service connection for arthritis 
of the knees.  Accordingly, that is the only issue currently 
before the Board.

The appeal was again remanded in March 2007, and is now 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran does not have arthritis of the left knee.

2.  Arthritis of the right knee was not manifest in service 
or within one year of discharge, and is otherwise unrelated 
to service to include any in-service cold injury.




CONCLUSION OF LAW

Arthritis of the knees was not incurred in or aggravated by 
service, and may not be presumed to have been incurred during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received in July 
1998, before the enactment of the VCAA.  

A letter dated in December 2002 advised the veteran of the 
evidence necessary to support a claim for service connection.  
He was told how VA would assist him in obtaining evidence.  

A February 2004 letter asked the veteran for evidence showing 
that arthritis of his knees had existed from military service 
to the present.  The various types of evidence that the 
veteran might submit were listed.  The veteran was asked to 
submit any medical reports in his possession or to identify 
medical treatment for the claimed disability.  The evidence 
of record was listed and the veteran was told how VA would 
assist him in obtaining additional pertinent evidence.  The 
evidence necessary to support a claim for service connection 
was discussed.  

A March 2007 letter advised the veteran that an examination 
had been requested.  He was also provided with information 
regarding the manner in which VA determines disability 
ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran after the initial 
adjudication of his claims, the veteran has not been 
prejudiced thereby.  The content of the notice provided to 
the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the veteran been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices, but the actions 
taken by VA have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  Neither the veteran nor his representative has 
identified additional evidence that might be obtained in 
support of his claim.  The Board is also unaware of any such 
evidence.  Therefore, the Board is also satisfied that the RO 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Factual Background

The veteran asserts that he has arthritis of his knees as the 
result of exposure to cold conditions while stationed in 
Korea.

Service medical records reveal that the veteran served in the 
Republic of Korea. They reflect no findings of frostbite or 
joint pain and no diagnosis frostbite or  arthritis.  A knee 
examination was normal in October 1957.  Knee X-rays in March 
1958 were normal. 

On a November 1958 separation examination, the veteran denied 
arthritis or rheumatism; and bone, joint, or other deformity.  
The lower extremities were normal. 

VA medical records reflect that in August 1998 X-rays of the 
right knee showed mild lipping of the superior aspect of the 
patella.  The assessment was mild degenerative changes.  In 
October 1998 it was indicated that X-rays of the right knee 
had revealed minimal degenerative joint disease.

A VA orthopedics record dated in March 2001 indicates that X-
rays of the veteran's right knee were normal, with no 
degenerative joint disease noted.

The veteran underwent a VA arteries and veins examination in 
June 2001.  He reported that he had frozen feet in Korea in 
1958 while walking during guard duty.  He indicated that he 
had no treatment for frozen feet while in Korea.  The 
diagnosis was a normal examination of the feet status post 
cold exposure.  The examiner noted that there were no 
vascular changes, no pain, and no loss of function. 

At a January 2002 VA arteries and veins examination, the 
veteran reported a history of a cold injury with frozen feet 
in Korea in approximately 1958.  He indicated that he did not 
receive any specific therapy, and denied any history of 
gangrene, ulcerations, or amputations.  He did not recall any 
specific symptoms related to the cold injury while in 
service. He also reported a history of arthritic pain in both 
knees, ankles, and feet since 1962 or 1963 with the right 
side being more painful than the left side.  He experienced 
intermittent pain, stiffness, and moderate crepitus in the 
above-mentioned joints, and denied significant swelling, or 
instability.  
X-rays of the right knee revealed evidence of superior 
patellar lipping; the impression was mild degenerative 
changes of the patella.  X-rays of the left knee showed mild 
degenerative changes with lipping of the tibial spine; the 
impression was mild degenerative changes.  The diagnoses 
included status post cold injury, with frozen feet and 
residual paresthesia of the bilateral lower legs and feet; 
intermittent pain and stiffness of both knees, ankles, and 
feet, without objective evidence of arthritis; and 
radiological findings of mild degenerative changes.  The 
examiner indicated that he was unable to provide a 
substantiated opinion as to any relationship between the in-
service manifestations and the current symptoms.

An April 2007 letter from R.A.B., M.D. indicates that Dr. B. 
is the local physician for the veteran and that the veteran 
had arthritis in his knee.  He did not specify which knee.

A VA cold injury protocol examination was carried out in 
April 2007.  The veteran reported that his knee condition was 
due to a fall to his knees in 1957.  He stated that he was 
exposed to cold in Korea while on guard duty and that his 
feet were affected.  He also complained of constant pain in 
his knees which was worse at night and during cold weather.  
X-ray examination of the left knee revealed no significant 
osseous, articular, or soft tissue abnormality.  There was 
femoropopliteal arterial calcification.  The examiner opined 
that it was less likely than not that any current arthritis 
of the knees was related to cold exposure in service.  The 
examiner also indicated that there was no arthritis of the 
knees.

A VA joints examination was carried out in July 2007.  The 
veteran reported that there had been no change in his medical 
history since the April 2007 examination.  Review of the 
medical records included the examiner's  notation that the 
veteran had undergone an orthopedic examination in March 2001 
and that the examiner noted no significant degenerative 
change.  She also noted that a February 2007 orthopedics 
consultation included a reading of X-rays and that the 
orthopedist diagnosed chondromalacia patellae but not 
arthritis.  On physical examination, there was no swelling or 
deformity of either knee.  The veteran's gait was normal.  He 
complained of constant pain over his knees.  The examiner 
noted that the veteran's complaints had no relationship to 
movement.  He had full extension of both knees with no 
crepitus.  Flexion of the left knee was to 140 degrees with 
complaints of constant pain.  Flexion of the right knee was 
to 110 degrees with a click and increased pain to 140 
degrees.  

The examiner indicated that there was no documentation to 
support any clinically significant arthritis in either knee.  
She noted that she had reviewed all X-ray results and that 
some revealed minor degenerative changes with normal joint 
spaces.  She indicated that the veteran had been examined by 
two orthopedists, and that neither had diagnosed significant 
arthritis.  She stated that most recently an orthopedist had 
read the veteran's X-rays as normal.  She stated that the 
value the orthopedists' review of the X-rays, because both 
had clinical information and physical examination results in 
addition to the X-ray films and that X-ray readings informed 
by clinical knowledge were superior to readings by one who 
had not interviewed or examined the patient.  She noted that 
since serial readings of X-rays can vary, she would most 
value the orthopedic readings.  The examiner stated that 
there was no documentation to support a medical connection 
between the veteran's current knee symptoms and any injury or 
disease in service.  She noted that the veteran's description 
of pain as constant and unrelated to movement did not suggest 
a chronic knee joint problem.  She concluded that it was not 
at least as likely as not that the current knee symptoms were 
due to an in-service injury to the veteran's knees.  Finally, 
she also indicated that there was no documentation to support 
a medical connection between the current knee symptoms and 
any cold injury.  She concluded that it was not at least as 
likely as not that the current knee symptoms were a residual 
of cold injury.

Analysis

Initially, the Board observes that the veteran has not 
contended that his claimed disabilities were incurred in 
combat.  Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 
2002) are not applicable.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for arthritis when it 
is manifested to a compensable degree within one year 
following discharge from active service. This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2007).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

With respect to the veteran's left knee, the Board notes that 
there has been no diagnosis of arthritis of that joint.  
While the January 2002 VA examiner diagnosed intermittent 
pain and stiffness of the left knee, there is no competent 
evidence that the veteran suffered from an in-service disease 
or injury to account for his complaints.  At best, there are 
complaints of pain and stiffness without underlying 
pathology.  In fact, the July 2007 VA examiner noted that the 
veteran's description of constant pain that was not related 
to movement did not suggest a chronic joint problem.  In the 
absence of in-service disease or injury, service connection 
may not be granted.  Pain and stiffness cannot be compensable 
in the absence of an in-service disease or injury to which 
the pain and stiffness can be connected by medical evidence.  
In that regard, the January 2002 VA examiner indicated that 
he was unable to provide a substantiated opinion as to any 
relationship between the in-service manifestations and the 
current symptoms.  Moreover, the July 2007 VA examiner 
concluded that it was not at least as likely as not that the 
current knee symptoms were due to an in-service injury, to 
include cold injury.  In summary, a "pain and stiffness 
alone" claim must fail when there is no sufficient showing 
that pain or stiffness derives from an in-service disease or 
injury.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).

The law provides that service connection is granted for a 
disability to due to disease or injury in service.  Whether 
the theory of entitlement is direct service connection or 
presumptive service connection, the law requires the 
existence of disability.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, service connection for arthritis of the 
left knee is denied.

Regarding the veteran's right knee, the Board has also 
determined that service connection is not warranted.  The 
Board acknowledges that X-rays of the veteran's right knee 
taken in August 1998 revealed mild lipping of the superior 
aspect of the patella, and that in October 1998 it was 
indicated that X-rays of the right knee had revealed minimal 
degenerative joint disease.  However, January 2002 VA X-rays 
of the right knee revealed mild degenerative changes of the 
patella, and the January 2002 VA examiner, who noted such 
findings, specifically indicated that there was no evidence 
of arthritis of the right knee.  Moreover, an April 2007 
examiner concluded that any current arthritis of the knees 
was less likely than not a result of cold exposure.  She 
pointed out that there was no arthritis of the knees.  The 
July 2007 VA examiner agreed, and provided extensive 
rationale for her conclusion, to include an emphasis on the 
findings and conclusions of two orthopedists who had examined 
and interviewed the veteran and read his X-rays.  She 
concluded that there was no clinically significant arthritis 
of the knees and pointed out that the examination findings 
did not suggest a chronic joint problem.  She opined that the 
veteran's knee symptoms were not due to an in-service injury, 
to include cold injury.  

Even if the Board were to assume that the veteran has 
arthritis of the right knee, there is no evidence that the 
veteran had arthritis of the right knee in active service or 
within one year of separation from active service.  Service 
medical records show no complaints, diagnosis, or abnormal 
findings referable to the right knee.  Moreover, arthritis of 
the right knee was not noted until 1998, many years after the 
veteran's discharge from service in 1958.

There is no evidence relating any right knee arthritis to 
active service, including any in-service cold injury.  
Rather, the evidence demonstrates that the veteran's right 
knee symptoms are not related to any injury in service, to 
include cold exposure.  

The Board has considered the veteran's assertion that he has 
disabilities of his knees that are related to service.  
However, he is a layperson and his opinion regarding whether 
he has a current disability that is related to service is not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Simply put, the record is devoid of competent, reliable 
evidence showing that the veteran has arthritis of the left 
knee or that a right knee disability is related to active 
service.  To the extent that in April 2007 Dr. Butler 
reported that the veteran had arthritis of the knee, such 
statement is of limited probative value.  He fails to 
establish the basis for his medical conclusion and fails to 
establish which knee.  Far more probative are the VA opinions 
which are supported by clinical findings.  Lastly, to the 
extent that there is any assertion of continuity since 
service, the Board finds the assertion to be not credible and 
not supported.  Far more probative is the normal clinical 
findings of the lower extremities at separation; his specific 
denial of arthritis, joint deformity or a trick knee at 
separation; and the phenomenal absence of evidence of 
treatment in proximity to separation from service.  Although 
symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology, in a merits context the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 
(1997)

The preponderance of the evidence is against this claim and 
the doctrine of doubt is not applicable.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Entitlement to service connection for arthritis of the knees 
is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


